No. 98-11411
                                        -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                 No. 98-11411
                               Summary Calendar



                             JERRY HAROLD BROSEH,

                                                         Petitioner-Appellant,

                                      VERSUS

                        GARY L. JOHNSON, TEXAS
                    DEPARTMENT OF CRIMINAL JUSTICE,
                        INSTITUTIONAL DIVISION,

                                                         Respondent-Appellee.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 6:98-CV-079-C
                          - - - - - - - - - -
                             March 27, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

      Jerry Harold Broseh, Texas prisoner # 438382, was granted a

certificate of appealability to appeal the issue whether Broseh’s

delay in receiving a copy of the Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA) constituted a state impediment or

warranted equitable tolling of the one-year limitations period.

Relying upon this court’s decision in Fisher v. Johnson, 174 F.3d
710   (5th   Cir.   1999),    Broseh    argues    that    this   lengthy   delay

constitutes    a    rare     and    exceptional    circumstance     warranting

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 98-11411
                                       -2-

equitable tolling.      Broseh does not renew his claim that the delay

constituted a State impediment which would toll the limitations

period.    Accordingly, that issue is waived.        See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993)(arguments not briefed on

appeal are deemed abandoned); Fed. R. App. P. 28(a).

     In a recent opinion, this court determined that a prisoner’s

actual    ignorance    of   the   AEDPA’s   limitations   period,   even   if

attributable to the newly-enacted statute’s complete unavailability

to inmates, can never serve as a basis for equitable tolling.

Felder v. Johnson, ___ F.3d ___ (5th Cir. Feb. 9, 2000, No. 98-

21050), 2000 WL 144178 at *3-*5.               Broseh’s equitable tolling

argument is thus foreclosed by Felder.           Accordingly, the judgment

of the district court is AFFIRMED.

     Broseh’s motion to file a rebuttal brief is DENIED AS MOOT

because he filed a reply brief.             To the extent that Broseh has

moved to strike the appellee’s brief as untimely, that request is

DENIED.    Fed. R. App. P. 26(a)(4) (legal holidays include any “day

declared a holiday by the . . . state in which is located . . . the

district court that rendered the challenged judgment or order”);

Tex. Gov’t Code Ann. § 662.003(a)(6) (declaring the Friday after

Thanksgiving as a holiday).

     AFFIRMED.        MOTION TO STRIKE BRIEF DENIED; MOTION TO FILE

REBUTTAL BRIEF DENIED AS MOOT.